Title: Poor Richard Improved, 1750
From: Franklin, Benjamin
To: 



To the Reader.
The Hope of acquiring lasting Fame, is, with many Authors, a most powerful Motive to Writing. Some, tho’ few, have succeeded; and others, tho’ perhaps fewer, may succeed hereafter, and be as well known to Posterity by their Works, as the Antients are to us. We Philomaths, as ambitious of Fame as any other Writers whatever, after all our painful Watchings and laborious Calculations, have the constant Mortification to see our Works thrown by at the End of the Year, and treated as mere waste Paper. Our only Consolation is, that short-lived as they are, they out-live those of most of our Cotemporaries.
Yet, condemned to renew the Sisyphean Toil, we every Year heave another heavy Mass up the Muses Hill, which never can the Summit reach, and soon comes tumbling down again.
This, kind Reader, is my seventeenth Labour of the Kind. Thro’ thy continued Good-will, they have procur’d me, if no Bays, at least Pence; and the latter is perhaps the better of the two; since ’tis not improbable that a Man may receive more solid Satisfaction from Pudding, while he is living, than from Praise, after he is dead.
In my last, a few Faults escap’d; some belong to the Author, but most to the Printer: Let each take his Share of the Blame, confess, and amend for the future. In the second Page of August, I mention’d 120 as the next perfect Number to 28; it was wrong, 120 being no perfect Number; the next to 28 I find to be 496. The first is 6; let the curious Reader, fond of mathematical Questions, find the fourth. In the 2d Page of March, in some Copies, the Earth’s Circumference was said to be nigh 4000, instead of 24000 Miles, the Figure 2 being omitted at the Beginning. This was Mr. Printer’s Fault; who being also somewhat niggardly of his Vowels, as well as profuse of his Consonants, put in one Place, among the Poetry, mad, instead of made, and in another wrapp’d, instead of warp’d; to the utter demolishing of all Sense in those Lines, leaving nothing standing but the Rhime. These, and some others, of the like kind, let the Readers forgive, or rebuke him for, as to their Wisdom and Goodness shall seem meet: For in such Cases the Loss and Damage is chiefly to the Reader, who, if he does not take my Sense at first Reading, ’tis odds he never gets it; for ten to one he does not read my Works a second Time.
Printers indeed should be very careful how they omit a Figure or a Letter: For by such Means sometimes a terrible Alteration is made in the Sense. I have heard, that once, in a new Edition of the Common Prayer, the following Sentence, We shall all be changed in a Moment, in the Twinkling of an Eye; by the Omission of a single Letter, became, We shall all be hanged in a Moment, &c. to the no small Surprize of the first Congregation it was read to.
May this Year prove a happy One to Thee and Thine, is the hearty Wish of, Kind Reader, Thy obliged Friend,
R. Saunders



The Number of People in New-Jersey, taken by Order of Government in 1737–8.

Counties.
Males above 16.
Females above 16.
Males under 16.
Females under 16.
   Slaves.
Total of Whites,
Total of Slaves,

   
      Males,
      Females,
   

Middlesex,
1134
1085
1086
956
272
231
4261
503


Essex,
1118
1720
1619
1494
198
177
6644
375


Bergen,
939
822
820
708
443
363
3289
806


Somerset,
967
940
999
867
425
307
3773
732


Monmouth,
1508
1339
1289
1295
362
293
5431
655


Burlington,
1487
1222
1190
996
192
151
4895
343


Gloucester,
930
757
782
676
74
48
3145
122


Salem,
1669
1391
1313
1327
97
87
5700
184


Cape-May,
261
219
271
211
21
21
962
42


Hunterdon,
1618
1230
1270
1170
124
95
5288
219


Totals,
   11631
   10725
   10639
   9700
   2208
   1773
   43388
   3981




Number of Ditto, taken in 1745, by order of Gov. Morris.

Morris,
1109
957
1190
1087
57
36
4343
93


Hunterdon,
2302
2117
2182
2090
244
216
8691
460


Burlington,
1786
1605
1528
1454
233
197
6373
430


Gloucester,
913
797
786
808
121
81
3304
202


Salem,
1716
1603
1746
1595
90
97
6660
187


Cape-May,
306
272
284
274
30
22
1136
52


Bergen,
721
590
494
585
379
237
2390
616


Essex,
1694
1649
1652
1548
244
201
6543
445


Middlesex,
1728
1659
1651
1695
483
396
6733
879


Monmouth,
2071
1783
1975
1899
513
386
7728
899


Somerset,
740
672
765
719
194
149
2896
343


Totals,
15086
13704
14253
13754
2588
2018
56797
4606


Note, That Morris and Hunterdon Counties, were both in one, under the Name of Hunterdon, in 1737–8. In 1745, the Number of the People called Quakers in New-Jersey, was found to be 6079; no distinct Account was taken of them in 1737–8. Total of Souls in 1737, 47369; Ditto in 1745, 61403; Increase 14034. Query, At this Rate of Increase, in what Number of Years will that Province double its Inhabitants?

Buried in the several Burying Grounds of Philadelphia, belonging to the

In the Years
Church of England,
Swedish Church
Presbyterians,
Baptist Meeting,
Quaker Meeting,
Strangers,
Negroes,


1738
113
24
29
15
46
269
54


1739
109
16
18
7
56
97
47


1740
105
8
22
12
29
80
34


1741
165
30
41
20
120
300
69


1742
126
35
21
9
70
98
50


1743
117

19
21
68
150
50


1744
123
16
29
14
81
100
47



858
129
179
98
470
1094
351


Note; No Account of Burials in the Swedish Ground, was taken in the Year 1743, and those Germans buried in the new Dutch Burying Ground, are numbered among the Strangers, who were chiefly Palatines: The Mortality among them is not owing to any Unhealthiness of this Climate, but to Diseases they contract on Shipboard, the Voyage sometimes happening to be long, and too great a Number crowded together. Exclusive of those, the Total of Deaths in seven Years is about 2100, which is 300 per Annum: By which we should have had nearly 10,500 Inhabitants during those seven Years, at a Medium; for in a healthy Country (as this is) political Arithmeticians compute, there dies yearly One in Thirty-five. But in these last five Years, from 1744, the Town is greatly increased.

In the Province of Massachusetts Bay, in New-England, Anno 1735, there were 35,427 Polls of white Men of 16 Years and upwards, 2600 Negroes, 27,420 Horse-kind of three Years old and upwards, 52,000 Neat Cattle of three to four Years old and upwards, 130,001 sheep of one year old and upwards. In 1742 there was 41,000 Polls of white Men, from 16 Years upwards. Increase of Men in seven Years 1573, which is near one Sixth. New-Jersey increased in the same Time near one Third.
By the New-Jersey Accounts it appears, that the Number of Males, aged above 16, is nearly one fourth Part of the whole Number of Souls. If the same Proportion holds in the Massachusetts, they should have had in that Province, in 1742, about 164000 Souls. There are three other Provinces in New-England, viz. Connecticut, Rhode-Island, and New-Hampshire.
In 1742, a Year of middling Health in Boston, were buried about 515, which multiplied by 35, makes nearly 18,000 Inhabitants. In the same Year were found in that Town, Dwelling-houses 1719, Warehouses 166, Widows 1200, of which 1000 poor; in the Almshouse III Persons; in the Work-house 36; Negroes 1514; Horses 418; Cows 141.
In 1748–9, the Dwelling-houses in Philadelphia were 2076. The following Summer arrived 24 or 25 Sail of Ships with German Families, supposed to bring near 12,000 Souls.
It has been computed in England, that the Colonies on the Continent, taken one with another, double the Number of their Inhabitants every Thirty Years. This quick Increase is owing not so much to natural Generation, as the Accession of Strangers. What the natural Increase of Mankind is, is a curious Question. In Breslaw, the Capital of Silesia, a healthy inland City, to which many Strangers do not come, the Number of Inhabitants was found to be generally about 34,000. An exact Register is kept there of the Births and Burials, which taken for 30 Years together, amount, as follows,


Births per Annum,
1238


Deaths per Annum,
1174


Yearly Increase but
64


Let the expert Calculator say, how long it will be, before by an Increase of 64 per Annum, 34,000 People will double themselves?
Yet I believe People increase faster by Generation in these Colonies, where all can have full Employ, and there is Room and Business for Millions yet unborn. For in old settled Countries, as England for Instance, as soon as the Number of People is as great as can be supported by all the Tillage, Manufactures, Trade and Offices of the Country, the Overplus must quit the Country, or they will perish by Poverty, Diseases, and want of Necessaries. Marriage too, is discouraged, many declining it, till they can see how they shall be able to maintain a Family.
January. XI Month.

So weak are human Kind by Nature made,
Or to such Weakness by their Vice betray’d,
Almighty Vanity! to thee they owe
Their Zest of Pleasure, and their Balm of Woe.
Thou, like the Sun, all Colours dost contain,
Varying like Rays of Light on Drops of Rain;
For every Soul finds Reason to be proud,
Tho’ hiss’d and hooted by the pointing Croud.

   There are three Things extreamly hard, Steel, a Diamond and to know one’s self.
   Hunger is the best Pickle.
   He is a Governor that governs his Passions, and he a Servant that serves them.
   On the 9th of this Month, 1744–5, died Charles Albert, Elector of Bavaria, and Emperor of Germany. ’Tis thought his Death was hastened by Grief and Vexation at the Success of the Queen of Hungary, and the Disappointments of his own Ambition. O Content! What art thou! And where to be found! Art thou not an inseparable Companion of Honour, Wealth and Power? No. This Man was rich, great, a Sovereign Prince: But he wanted to be richer, greater, and more a Sovereign. At first his Arms had vast Success; but a Campaign or two left him not a Foot of Land he could call his own, and reduc’d him to live with his Empress in a hired House at Frankfort!
   
The bold Bavarian, in a luckless Hour,
Tries the dread summits of Cesarean Power,
With unexpected Legions bursts away,
And sees defenceless Realms receive his Sway;
Short Sway! Fair Austria spreads her mournful Charms,
The Queen, the Beauty, sets the World in Arms;
From Hill to Hill the Beacon’s rousing Blaze
Spreads wide the Hope of Plunder and of Praise;
The fierce Croatian, and the wild Hussar,
And all the Sons of Ravage, crowd the War;
The baffled Prince, in Honour’s flatt’ring Bloom,
Of hasty Greatness, finds the fatal Doom;
His Foes Derision, and his Subjects Blame,
And steals to Death from Anguish, and from Shame.

February. XII Month.
   
We smile at Florists, we despise their Joy,
And think their Hearts enamour’d of a Toy;
But are those wiser, whom we most admire,
Survey with Envy, and pursue with Fire?
What’s he, who fights for Wealth, or Fame, or Power?
Another Florio, doating on a Flower,
A short-liv’d Flower, and which has often sprung,
From sordid Arts, as Florio’s out of Dung.

   A Cypher and Humility make the other Figures and Virtues of ten fold Value.
   If it were not for the Belly, the Back might wear Gold.

On the 19th of this Month, 1653, was a great Sea-Fight between the English and Dutch. The Fleet of the former commanded by Blake and Dean, Admirals: That of the latter by Van Trump. The Dutch were beaten, lost 11 Men of War, and 30 Merchant Ships, and 1500 Men killed. The English lost but one Ship, the Sampson, which was sunk; but the Number of their Slain supposed to be nearly equal.
   For Liberality.
   
Tho’ safe thou think’st thy Treasure lies,
Hidden in Chests from Human Eyes,
Thieves, Fire, may come, and it may be
Convey’d, my Friend, as far from thee.
Thy Vessel that yon Ocean sails,
Tho’ favour’d now with prosp’rous Gales,
Her Cargo which has Thousands cost,
All in a Tempest may be lost.
Cheats, Whores and Quacks, a thankless Crew,
Priests, Pickpockets, and Lawyers too,
All help by several Ways to drain,
Thanking themselves for what they gain;
The Liberal are secure alone,
For what they frankly give, for ever is their own.

March. I Month.
   
What’s the bent Brow, or Neck in Thought reclin’d?
The Body’s Wisdom, to conceal the Mind.
A Man of Sense can Artifice disdain,
As Men of Wealth may venture to go plain;
And be this Truth eternal ne’er forgot,
Solemnity’s a Cover for a Sot;
I find the Fool, when I behold the Screen:
For ’tis the Wise Man’s Interest to be seen.

   Wouldst thou confound thine Enemy, be good thy self.

   Pride is as loud a Beggar as Want, and a great deal more saucy.
   Pay what you owe, and what you’re worth you’ll know.
   The Reason, says Swift, why so few Marriages are happy, is, because young Ladies spend their Time in making Nets, not in making Cages.
   
Why, Celia, is your spreading Waist
So loose, so negligently lac’d?
How ill that Dress adorns your Head;
Distain’d and rumpled from the Bed?
Those Clouds that shade your blooming Face,
A little Water might displace,
As Nature ev’ry Morn bestows
The chrystal Dew to cleanse the Rose.
Those Tresses as the Raven black,
That wav’d in Ringlets down your Back,
Uncomb’d, and injur’d by Neglect,
Destroy the Face that once they deck’d,
Whence this Forgetfulness of Dress?
Pray, Madam, are you marry’d? Yes.
Nay then indeed the Wonder ceases,
No matter now how loose your Dress is;
The End is won, your Fortune’s made,
Your Sister now may take the Trade.
Alas, what Pity ’tis to find
This Fault in Half the Female kind!
From hence proceed Aversion, Strife,
And all that sours the wedded Life.
Beauty can only point the Dart,
’Tis Neatness guides it to the Heart;
Let Neatness then, and Beauty strive
To keep a wav’ring Flame alive.

April. II Month.
   
When e’er by seeming Chance, Fop throws his Eye
On Mirrors flushing with his Finery,

With how sublime a Transport leaps his Heart;
Pity such Friends sincere should ever part.
So have I seen on some bright Summer’s Day,
A spotted Calf, sleek, frolicksome and gay;
Gaze from the Bank, and much delighted seem,
Fond of the pretty Fellow in the Stream.

   Sorrow is good for nothing but Sin.
   Many a Man thinks he is buying Pleasure, when he is really selling himself a Slave to it.
   
Graft good Fruit all,
Or graft not at all.

   On the 17th of this Month, 1722, the Princesses Amelia and Carolina, were inoculated for the Small Pox, after the Experiment had been tried for the first Time in England on some condemned Malefactors. The Example of the Court was soon followed by many of the Nobility and Gentry, and Success attending the Practice, ’tis now grown more common in many Parts of Europe; and tho’ at first it was reckoned by many to be a rash and almost impious Action, to give a Distemper to a Person in Health; so changeable are the Opinions of Men, that it now begins to be thought rash to hazard taking it in the common Way, by which one in seven is generally lost; and impious to reject a Method discovered to Mankind by God’s good Providence, whereby 99 in 100 are saved.
The Indians of America generally suffer extreamly by this Distemper when it gets among them, perhaps from the Closeness and Hardness of their Skins. Monsieur Condamine, a French Academician, who, in 1744, made a Voyage from Peru, down the River Amazones, thro’ the Middle of South America, reports, that a few Years before, the Small-Pox getting among the Indians, full Half of those taken sick were carried off by it: Which a Portuguese Missionary observing, and having met by Chance with an Account of Inoculation in a News Paper, he try’d it on great Numbers of his Indian Disciples, and preserved them all; which gave a high Opinion both of the Man and his Religion.

MAY. III Month.
   
Content let all your Virtues lie unknown,
If there’s no Tongue to praise them, but your own,
Of Boasting more than of a Bomb afraid,
Merit should be as modest as a Maid.
Fame is a Bubble the Reserv’d enjoy,
Who strive to grasp it, as they touch, destroy;
’Tis the World’s Debt to Deeds of high Degree;
But if you pay yourself, the World is free.

   Tis hard (but glorious) to be poor and honest: An empty Sack can hardly stand upright; but if it does, ’tis a stout one!
   He that can bear a Reproof, and mend by it, if he is not wise, is in a fair way of being so.
   Beatus esse sine Virtute, nemo potest.
   On the 22d of this Month, 1453, was the famous City of Constantinople, the Capital of the Greek Empire, taken from the Christians by the Turks, who have ever since held it in Possession. When it was besieg’d, the Emperor made most earnest Application to his People, that they would contribute Money to enable him to pay his Troops, and defray the Expence of defending it; but they thro’ Covetousness refused, pretending Poverty, &c. Yet the Turks in pillaging it, found so much Wealth among them, that even their common Soldiers were enriched: And it became a Saying, which continues to this Day, when they observe a Man grown suddenly rich, He has been at the Sack of Constantinople.
   O Avarice! How blind are thy Votaries! How often by grasping at too much, do they lose all, and themselves with it! The Thirst of More, encreases with the Heap; and to the restless Desire of Getting, is added the cruel Fear of Losing, a Torment from which the Poor are free. And Death often scatters all we have with so much Care and Toil been gathering;

High built Abundance, Heap on Heap for what?
To breed new Wants, and beggar us the more;
Then make a richer Scramble for the Throng?
Soon as this feeble Pulse, which leaps so long

Almost by Miracle, is tir’d with Play,
Like Rubbish from disploding Engines thrown,
Our Magazines of hoarded Trifles fly;
Fly diverse; fly to Foreigners, to Foes:
New Masters court, and call the former Fool,
(How justly!) for Dependance on their Stay,
Wide scatter, first, our Playthings, then our Dust.

June. IV Month.
   
“Daphnis, says Clio, has a charming Eye;
What Pity ’tis her Shoulder is awry?
Aspasia’s Shape indeed—but then her Air,
’Twould ask a Conj’rer to find Beauty there.”
Without a But, Hortensia she commends,
The first of Women, and the best of Friends;
Owns her in Person, Wit, Fame, Virtue, bright;
But how comes this to pass?—She dy’d last Night.

   Sound, and sound Doctrine, may pass through a Ram’s Horn, and a Preacher, without straitening the one, or amending the other.
   Clean your Finger, before you point at my Spots.
   On the 7th of this Month, 1692, the Town of Port Royal, in Jamaica, was sunk by a fearful Earthquake.
The Day was very clear, and afforded no Suspicion of the least Evil; but in the Space of three Minutes, about half an Hour after 11 in the Morning, that fine Town was shaken to Pieces, sunk into, and cover’d, for the greater Part, by the Sea: By the falling of the Houses, Opening of the Earth, and Inundation of the Waters, near 2000 Persons were lost, many of Note.
For some Days afterwards, ’twas dismal to see the Harbour cover’d with the dead Bodies of People of all Conditions, floating up and down without Burial: For the great Burial Place, was destroy’d by the Earthquake; which dashing to Pieces the Tombs, whereof there were Hundreds in that Place, the Sea washed the Carcasses of those who had been buried out of their Graves.

A Sickness followed, which carried off some Thousands more. During the Earthquake, Thieves robbed and plundered the Sufferers, even among the Ruins, while the Earth trembled under their Feet. Some were killed in the very Act by falling Walls, &c.
July. V Month.
  On Time.

See Time launch’d forth, in solemn Form proceed,
And Man on Man advance, and Deed on Deed!
No Pause, no Rest in all the World appears,
Ev’n live long Patriarchs waste their 1000 Years.
Some Periods void of Science and of Fame,
Scarce e’er exist, or leave behind a Name;
Meer sluggish Rounds, to let Succession climb,
Obscure, and idle Expletives of Time.

   He that spills the Rum, loses that only; He that drinks it, often loses both that and himself.
   
That Ignorance makes devout, if right the Notion,
Troth, Rufus, thou’rt a Man of great Devotion.

   A plain, clean, and decent Habit, proportioned to one’s Circumstances, is one Mark of Wisdom. Gay Cloathing so generally betokens a light and empty Mind, that we are surpriz’d if we chance to find good Sense under that disguise.
   
Vain are the Studies of the Fop and Beau,
Who all their Care expend on outward Show.
Of late abroad was young Florello seen;
How blank his Look! How discompos’d his Mien!
So hard it proves in Grief sincere to feign,
Sunk were his Spirits,—for his Coat was plain?
Next Day his Breast regain’d its wonted Peace,
His Health was mended—with a Silver Lace.

   What an admirable Invention is Writing, by which a Man may communicate his Mind without opening his Mouth, and at 1000 Leagues Distance, and even to future Ages, only by the Help of 22 Letters, which may be joined 5852616738497664000 Ways, and will express all Things in a very narrow Compass. ’Tis a Pity this excellent Art has not preserved the Name and Memory of its Inventor.
   Bed-Bugs, by some called Chinces, because first brought from China in East-India Goods, are easily destroy’d, Root and Branch, by boiling Water, poured from a Teakettle into the Joints, &c. of the Bedstead, or squirted by a Syringe, where it cannot well be poured. The old Ones are scalded to Death, and the Nits spoilt, for a boil’d Egg never hatches. This done once a Fortnight, during the Summer, clears the House. Probatum est.
August. VI Month.
   
Others behold each nobler Genius thrive,
And in their generous Labours long survive;
By Learning grac’d, extend a distant Light;
Thus circling Science has her Day and Night.
Rise, rise, ye dear Cotemporaries, rise;
On whom devolve these Seasons and these Skies!
Assert the Portion destin’d to your Share,
And make the Honour of the Times your Care.

   Those that have much Business must have much Pardon.
   Discontented Minds, and Fevers of the Body are not to be cured by changing Beds or Businesses.
   
Little Strokes,
Fell great Oaks.

   The 22d of this Month, 1711, the English Fleet, sent against Canada, was shipwrecked in the Bay of St. Lawrence.
From Martial.
Vitam quae faciunt beatiorem, &c.
   
I fancy, O my Friend, that this
In Life bids fair for Happiness;

Timely an Estate to gain,
Left, or purchased by your Pain:
Grounds that pay the Tiller’s Hire,
Woods to furnish lasting Fire;
Safe from Law t’enjoy your own,
Seldom view the busy Town;
Health with moderate Vigour join’d;
True well-grounded Peace of Mind;
Friends, your Equals in Degree,
Prudent, plain Simplicity;
Easy Converse Mirth afford,
Artless Plenty fill the Board;
Temp’rate Joy your Ev’nings bless,
Free from Care as from Excess:
Short the Night by Sleep be made,
Chaste, not chearless, be the Bed:
Chuse to be but what you are;
And Dying neither wish nor fear.

September. VII Month.
   
Still be your darling Study Nature’s Laws;
And to its Fountain trace up every Cause.
Explore, for such it is, this high Abode,
And tread the Paths which Boyle and Newton trod.
Lo, Earth smiles wide, and radiant Heav’n looks down,
All fair, all gay, and urgent to be known!
Attend, and here are sown Delights immense,
For every Intellect, and every Sense.

   You may be too cunning for One, but not for All.
   Genius without Education is like Silver in the Mine.
   Many would live by their Wits, but break for want of Stock.
   Poor Plain dealing! dead without Issue!
The 3d of this Month, 1658, died Oliver Cromwell, aged 60 Years. A great Storm happen’d the Night he died, from whence his Enemies took Occasion to say, The D---l fetch’d him away in a Whirlwind: But his Poet Waller, in some Verses on his Death, gave that Circumstance quite a different Turn. He begins with these lofty Lines; viz.
   
We must resign, Heav’n his great Soul does claim,
In Storms as loud as his immortal Fame;
His dying Groans, his last Breath shakes our Isle,
And Trees uncut fall for his Fun’ral Pile, &c.

   When the King came in, Waller made his Peace by a congratulatory Poem to his Majesty: And one Day ’tis said the King asked him jocularly, What is the Reason, Mr. Waller, that your Verses on Oliver are so much better than those you made on me? We Poets, my Liege, reply’d he, always succeed better in Fiction than in Truth.
   
Much Learning shows how little Mortals know;
Much Wealth, how little Worldlings can enjoy.
At best it baby’s us with endless Toys,
And keeps us Children ’till we drop to Dust.
As Monkies at a Mirror stand amaz’d,
They fail to find what they so plainly see;
Thus Men, in shining Riches, see the Face
Of Happiness, nor know it is a Shade;
But gaze, and touch, and peep, and peep again,
And wish, and wonder it is absent still.

October. VIII Month.
   
With Adoration think, with Rapture gaze,
And hear all Nature chant her Maker’s Praise;
With Reason stor’d, by Love of Knowledge fir’d,
By Dread awaken’d, and by Love inspir’d,
Can We, the Product of another’s Hand,
Nor whence, nor how, nor why we are, demand?
And, not at all, or not aright employ’d,
Behold a Length of Years, and all a Void?


   You can bear your own Faults, and why not a Fault in your Wife.
   Tho’ Modesty is a Virtue, Bashfulness is a Vice.
   
Hide not your Talents, they for Use were made.
What’s a Sun-Dial in the Shade!

   On the first of this Month, 1680, the great Comet appeared in England, and continued blazing near 3 Months. Of these surprizing Bodies, Astronomers hitherto know very little; Time and Observation, may make us better acquainted with them, and if their Motions are really regular, as they are supposed to be, enable us hereafter to calculate with some Certainty the Periods of their Return. They have heretofore been thought Forerunners of National Calamities, and Threateners of Divine Vengeance on a guilty World. Dr. Young, intimates this Opinion, in his Paraphrase on that Chapter of Job, where the Deity challenges the Patriarch, and convinces him of the Weakness of Man;
   
Who drew the Comet out to such a Size,
And pour’d his flaming Train o’er Half the Skies!
Did thy Resentment bang him out? Does he
Glare on the Nations, and denounce from Thee?
      The Summer Fruits now gathered in,
Let thankful Hearts in chearful Looks be seen;
Ope the hospitable Gate,
Ope for Friendship, not for State;
Neighbours and Strangers enter there
Equal to all of honest Air;
To Rich or Poor of Soul sincere.
Cheap bought Plenty, artless Store,
Feed the Rich, and fill the Poor;
Converse chear the sprightly Guest,
Cordial Welcome crown the Feast;
Easy Wit with Candour fraught,
Laughter genuine and unsought;
Jest from double Meaning free,
Blameless, harmless Jollity;
Mirth, that no repenting Gloom
Treasures for our Years to come.


November. IX Month.
   
Happy, thrice happy he! whose conscious Heart,
Enquires his Purpose, and discerns his Part;
Who runs with Heed, th’ involuntary Race,
Nor lets his Hours reproach him as they pass;
Weighs how they steal away, how sure, how fast,
And as he weighs them, apprehends the last.
Or vacant, or engag’d, our Minutes fly;
We may be negligent, but we must die.

   What signifies knowing the Names, if you know not the Natures of Things.
   Tim was so learned, that he could name a Horse in nine Languages; So ignorant, that he bought a Cow to ride on.
   The Golden Age never was the present Age.
   On the 30th of this Month, 1718, Charles XII. of Sweden, the modern Alexander, was kill’d before Fredericstadt. He had all the Virtues of a Soldier, but, as is said of the Virtues of Cesar, They undid his Country: Nor did they upon the whole afford himself any real Advantage. For after all his Victories and Conquests, he found his Power less than at first, his Money spent, his Funds exhausted, and his Subjects thinn’d extreamly. Yet he still warr’d on, in spite of Reason and Prudence, till a small Bit of Lead, more powerful than they, persuaded him to be quiet.
   
On what Foundation stands the Warrior’s Pride?
How just his Hopes, let Swedish Charles decide;
A Frame of Adamant, a Soul of Fire,
No Dangers fright him, and no Labours tire;
O’er Love, o’er Force, extends his wide Domain,
Unconquer’d Lord of Pleasure and of Pain;
No Joys to him pacific Scepters yield,
War sounds the Trump, he rushes to the Field;
Behold surrounding Kings their Pow’r combine,
And one capitulate, and one resign;
Peace courts his Hand, but spreads her Charms in vain,
“Think nothing gain’d, he cries, ’till nought remain;
On Moscow’s Walls till Gothic Standards fly,

And all is mine beneath the Polar Sky.”
The March begins in military State,
And Nations on his Eye suspended wait;
Stern Famine guards the solitary Coast,
And Winter barricades the Realms of Frost;
He comes, nor Want nor Cold his Course delay;
Hide, blushing Glory, hide Pultowa’s Day:
The vanquish’d Hero leaves his broken Bands,
And shews his Miseries in distant Lands;
Condemn’d a needy Supplicant to wait,
While Ladies interpose, and Slaves debate.
But did not Chance at length her Error mend?
Did no subverted Empire mark his End?
Did rival Monarchs give the fatal Wound?
Or hostile Millions press him to the Ground?
His Fall was destin’d to a barren Strand,
A petty Fortress, and a dubious Hand;
He left the Name at which the World grew pale,
To point a Moral, or adorn a Tale.

December. X Month.
   
And thou supreme of Beings and of Things!
Who breath’st all Life, and giv’st Duration Wings;
Intense, O let me for thy Glory burn,
Nor fruitless view my Days and Nights return;
Give me with Wonder at thy Works to glow;
To grasp thy Vision, and thy Truths to know;
To reach at length thy everlasting Shore,
And live and sing ’till Time shall be no more.

   ’Tis a Shame that your Family is an Honour to you! You ought to be an Honour to your Family.
   Glass, China, and Reputation, are easily crack’d, and never well mended.
   Adieu, my Task’s ended.

   On the 7th of this Month, 1683, was the honourable Algernon Sidney, Esq; beheaded, charg’d with a pretended Plot, but whose chief Crime was the Writing an excellent Book, intituled, Discourses on Government. A Man of admirable Parts and great Integrity. Thompson calls him the British Cassius. The good Lord Russel and he were intimate Friends; and as they were Fellow Sufferers in their Death, the Poet joins them in his Verses,
   
Bring every sweetest Flower, and let me strow
The Grave where Russel lies; whose temper’d Blood
With calmest Chearfulness for Thee
   
   *Britannia

 resign’d,
Stain’d the sad Annals of a giddy Reign,
Aiming at lawless Power, tho’ meanly sunk,
In loose inglorious Luxury. With him
His Friend, the British Cassius, fearless bled;
Of high, determin’d Spirit, roughly brave,
By ancient Learning to th’ enlighten’d Love
Of ancient Freedom warm’d.

  Of Courts.

If any Rogue vexatious Suits advance
Against you for your known Inheritance:
Enter by Violence your fruitful Grounds,
Or take the sacred Land-mark from your Bounds;
Or if your Debtors do not keep their Day,
Deny their Hands, and then refuse to pay;
You must with Patience all the Terms attend,
Among the common Causes that depend,
Till yours is call’d:—And that long-look’d-for Day,
Is still encumber’d with some new Delay:
Your Proofs and Deeds all on the Table spread,
Some of the B------ch perhaps are sick a-bed;
That J---ge steps out to light his Pipe, while this
O’er night was boozy, and goes out to p---ss.

   Some Witness miss’d; some Lawyer not in Town,
So many Rubs appear, the Time is gone, 
For Hearing, and the tedious Suit goes on.
Then rather let two Neighbours end your Cause,
And split the Difference; tho’ you lose one Half;
Than spend the Whole, entangled in the Laws,
While merry Lawyers sly, at both Sides laugh.


